In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-15-00201-CR

MICHAEL RAY SENN, Appellant                §    On Appeal from the 213th District
                                                Court
                                           §

                                           §    of Tarrant County (1308222R)

V.                                         §    October 25, 2018

                                           §    Opinion by Justice Walker

                                           §    Dissent by Justice Gabriel

THE STATE OF TEXAS                         §    (p)


             JUDGMENT ON REMAND AND ON REHEARING

      After reviewing the State’s motion for rehearing of our opinion on remand

dated May 17, 2018, we deny the motion; withdraw our prior opinion and judgment

dated May 17, 2018; and substitute the following to clarify our prior holding.

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part, modified in part, and reversed and remanded in part.
We affirm that portion of the trial court’s judgment of conviction on Senn’s

unchallenged conviction for prohibited sexual conduct. We modify the trial court’s

judgment on Senn’s charge for sexual assault to reflect a second-degree felony. We

reverse that portion of the trial court’s judgment on Senn’s charge for sexual assault as

to punishment and remand the sexual assault case to the trial court for a new trial on

punishment only.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Sue Walker___________________
                                          Justice Sue Walker